Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 06/24/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Samual E. Hayim (Reg. No. 75318), Attorney of Record, on 01/15/2021.

The application has been amended as follows:
1.	(Currently Amended) A method of adaptive manufacture, the method comprising:
receiving a product attribute identifying a partially-finished product, the partially-finished product having been assembled from two or more components, wherein the two or more components include a first component that is installed on the partially-finished product and a second component that is installed on the partially-finished product;
receiving a first component attribute and a second component attribute, the first component attribute identifying the first component and the second component attribute identifying the second component;
receiving first manufacturing data comprising manufacturing data associated with the first component, wherein the first manufacturing data includes data generated during manufacturing of the first component; 
receiving second manufacturing data comprising manufacturing data associated with the second component, wherein the second manufacturing data includes data generated during manufacturing of the second component;
comparing the first manufacturing data to the second manufacturing data;
identifying a measure of compatibility between the first component and the second component based on the comparison between the first manufacturing data and the second manufacturing data;
determining pairing data based at least in part on a relationship between a performance of a finished product and on the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of the finished product;
applying a set of pairing rules to the pairing data[[;]] to determine
augmenting test data with the pairing data, augmenting a quality index of the partially-finished product, modifying a test sequence applied to the partially-finished product, or causing the partially-finished product to be implemented in a different finished product than originally planned 
generating a command for instructing a controller to perform the one or more actions; and
sending the command to the controller, causing the controller to initiate performance of the one or more actions.
2.	(Canceled) 
3.	(Canceled) 
4.	(Original) The method of claim 1, wherein a type of the first manufacturing data and a type of the second manufacturing data is defined by a compatibility model, wherein the compatibility model includes a set of compatibility rules that is configured to determine the pairing data from the set of compatibility rules. 
5.	(Currently Amended) The method of claim 1, further comprising analyzing a multi-dimensional model to reduce a dimensionality of the data when the partially-finished product includes more than the first component and the second component, or when at least one of the first component and the second component of the partially-finished product includes more than one type of manufacturing data.
6.	(Previously Presented) The method of claim 1, wherein the pairing data indicates that the pairing of the first component and the second component is an unseen pairing. 
7.	(Previously Presented) The method of claim 6, wherein the unseen pairing indicates that the pairing of the first component and the second component has not occurred before or has occurred but not been reviewed. 
partially-finished products 
9.	(Canceled)
10.	(Currently Amended) The method of claim [[9]] 1, wherein the test data of the partially-finished product is received from a test tool operating system. 
11.	(Canceled) 
12.	(Canceled) 
13.	(Currently Amended) The method of claim 1, wherein the one or more actions comprises causing the partially-finished product to be flagged for dispositioning.
14.	(Previously presented) The method of claim 4, wherein the one or more actions comprises augmenting the set of compatibility rules or the set of pairing rules.
15.	(Original) The method of claim 1, wherein the first and second component attributes and the first and second manufacturing data are received by a compatibility module containing a compatibility model. 
16.	(Original) The method of claim 1, wherein applying the set of pairing rules and determining the one or more actions are performed by a pairing module including the set of pairing rules. 
17.	(Currently Amended) A computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a device including one or more processors, the instructions comprising:
partially-finished product, the partially-finished product having been assembled from two or more components, wherein the two or more components include a first component that is installed on the partially-finished product and a second component that is installed on the partially-finished product;
receiving a first component attribute and a second component attribute, the first component attribute identifying the first component and the second component attribute identifying the second component; 
receiving first manufacturing data comprising manufacturing data associated with the first component, wherein the first manufacturing data includes data generated during manufacturing of the first component;
receiving second manufacturing data comprising manufacturing data associated with the second component, wherein the second manufacturing data includes data generated during manufacturing of the second component;
comparing the first manufacturing data to the second manufacturing data;
identifying a measure of compatibility between the first component and the second component based on the comparison between the first manufacturing data and the second manufacturing data;
determining pairing data based on at least in part on a relationship between a performance of the partially-finished product and the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of a finished product;
applying a set of pairing rules to the pairing datato determine one or more actions augmenting test data with the pairing data, augmenting a quality index of the partially-finished product, modifying a test sequence applied to the partially-finished product, or causing the partially-finished product to be implemented in a different finished product than originally planned 
generating a command for instructing a controller to perform the one or more actions; and

18.	(Canceled) 
19.	(Currently Amended) A device comprising:
memory configured to store lines of code; and
one or more processors coupled to the memory, the one or more processors configured to:
receive a product attribute identifying a partially-finished product, the partially-finished product having been assembled from two or more components, wherein the two or more components include a first component that is installed on the partially-finished product and a second component that is installed on the partially-finished product;
receive a first component attribute and a second component attribute, the first component attribute identifying the first component and the second component attribute identifying the second component 
receive first manufacturing data comprises manufacturing data associated with the first component, wherein the first manufacturing data includes data generated during manufacturing of the first component;
receive second manufacturing data comprises manufacturing data associated with the second component, wherein the second manufacturing data includes data generated during manufacturing of the second component;
compare the first manufacturing data to the second manufacturing data;
identify a measure of compatibility between the first component and the second component based on the comparison between the first manufacturing data and the second manufacturing data;
determine pairing data based on at least in part on a relationship between a performance of the partially-finished product and the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of a finished product;
to determine one or more actions augmenting test data with the pairing data, augmenting a quality index of the partially-finished product, modifying a test sequence applied to the partially-finished product, or causing the partially-finished product to be implemented in a different finished product than originally planned 
generate a command for instructing a controller to perform the one or more actions; and
send the command to the controller, causing the controller to initiate performance of the one or more actions.
20.	(Original) The device of claim 19, wherein the memory includes a traceability module, compatibility module, and a pairing module.
21.	(New) The method of claim 1, wherein the product attribute identifying the partially-finished product is received after the partially-finished product is manufactured.
22.	(New) The computer product of claim 17, wherein the product attribute identifying the partially-finished product is received after the partially-finished product is manufactured.
23.	(New) The device of claim 19, wherein the product attribute identifying the partially-finished product is received after the partially-finished product is manufactured.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Montano (US 2004/0039561 A1) teaches a method of determining the compatibility of components selected by customer for before the installation in the product.
Hayward (US 9823937 B1) teaches a method of checking g the interoperability of each component and verification according to the architectural standards using functionality information associated with each component (i.e. pairing rule) and providing actions such as warning or correction for component. 
Chen (US 8798852 B1) teaches a method of determining the compatibility of component installed in the product and the potential replacement component that could be used in the product using paring rules and provide warning action if they are not compatible.
Giles (US 2010/0240317A1) teaches a method of testing components of the device under test (DUT) and modifying the test sequence according to the setting of the DUT.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 17 and 19: 
determine pairing data based at least in part on a relationship between a performance of the partially-finished product and on the measure of compatibility between the first component and the second component, wherein the measure of compatibility represents an effect of pairing the first component with the second component on an expected performance of a finished product;
apply a set of pairing rules to the pairing data to determine one or more actions augmenting test data with the pairing data, augmenting a quality index of the partially-finished product, modifying a test sequence applied to the partially-finished product, or causing the partially-finished product to be implemented in a different finished product than originally planned
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1, 4-8, 10, 13-17 and 19-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129